ACCEPTED
                                                                                        06-18-00100-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                      5/29/2018 3:26 PM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK



                              NO. 06-18-00100-CR
                                                                        FILED IN
                                                                 6th COURT OF APPEALS
STATE OF TEXAS                            §   IN THE               TEXARKANA, TEXAS
                                          §                      5/29/2018 3:26:16 PM
VS.                                       §   6th COURT              DEBBIE AUTREY
                                          §                              Clerk
KEITH ALLEN BURNHAM                       §   OF APPEALS

                           MOTION TO WITHDRAW

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Martin Braddy, Movant and attorney of record for Defendant,

Keith Allen Burnham, brings this Motion to Withdraw as counsel and in support

thereof shows:

       1.    Movant was appointed by the Court to represent Defendant in the trial

of this cause.

       2.    Defendant, Keith Allen Burnham, was convicted of Theft, enhanced

and was sentenced to ten (10) years in prison on May 23, 2018. Movant has

advised Keith Allen Burnham of his right to appeal in this cause.

       3.    The following deadlines and/or settings exist in this case:

             a.    Docketing Statement is due on June 11, 2018.

       4.    Following sentencing, the trial court found Defendant indigent and

approved his request to appoint an attorney to represent Defendant in the appeal in

this case.

       5.    The trial court appointed Frank Hughes to represent Defendant in the
appeal of this case.

                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the

Court allow Martin Braddy to withdraw as counsel for Keith Allen Burnham and

from any further representation of Keith Allen Burnham in this cause.

                                      Respectfully submitted,

                                      Martin Braddy Attorney at Law
                                      121 Oak Avenue
                                      Suite A
                                      Sulphur Springs, TX 75482
                                      Tel: (903) 885-2040
                                      Fax: (903) 500-2704



                                      By:    /s/ Martin Braddy
                                        Martin Braddy
                                        State Bar No. 00796240
                                        martin.braddy@verizon.net
                                        Attorney for Keith Allen Burnham


                        CERTIFICATE OF SERVICE

      This is to certify that on May 29, 2018, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hopkins

County, by electronic service through the Electronic Filing Manager.



                                          /s/ Martin Braddy
                                      Martin Braddy
                               NO. 06-18-00100-CR

STATE OF TEXAS                            §   IN THE
                                          §
VS.                                       §   6th COURT
                                          §
KEITH ALLEN BURNHAM                       §   OF APPEALS


                                     NOTICE

To:   Keith Allen Burnham

      NOTICE is hereby given, as provided by Rule 6 of the Texas Rules of

Appellate Procedure, that the following deadlines and/or settings exist in this case:

             a.    Docketing Statement is due on June 11, 2018



                                       Martin Braddy Attorney at Law
                                       121 Oak Avenue
                                       Suite A
                                       Sulphur Springs, TX 75482
                                       Tel: (903) 885-2040
                                       Fax: (903) 500-2704

                                       By: /s/ Martin Braddy
                                         Martin Braddy
                                         State Bar No. 00796240
                                         martin.braddy@verizon.net
                                         Attorney for Keith Allen Burnham



      I certify that a copy of this Notice has been mailed by regular mail to the

above-named Defendant at his last known address: 298 Rosemont St., Sulphur
Springs, Texas 75482 on May 29, 2018.

                                         /s/ Martin Braddy
                                   Martin Braddy